                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Andre Verlin Anderson,                                    Case No. 17-cv-4480 (WMW/FLN)

                              Petitioner,
                                                 ORDER DENYING CERTIFICATE OF
        v.                                              APPEALABILITY

Vicki Janssen, Warden,

                              Respondent.


       On February 21, 2019, the Court issued an Order rejecting the August 9, 2018

Report and Recommendation (R&R) of United States Magistrate Judge Franklin L. Noel

and denying Petitioner Andre Verlin Anderson’s petition for a writ of habeas corpus.

(Dkt. 65.) The Order did not address whether a certificate of appealability should issue.

Anderson subsequently filed a motion seeking a certificate of appealability. (Dkt. 67.)

       A party seeking a writ of habeas corpus pursuant to Title 28, United States Code,

Section 2254, may not appeal a district court’s adverse ruling unless the district court grants

the party a certificate of appealability.      28 U.S.C. § 2253(c)(1).       A certificate of

appealability may issue only if the habeas petitioner “has made a substantial showing of

the denial of a constitutional right.” Id.§ 2253(c)(2). This standard requires a showing that

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In light of the well-

established standard of review, as applied in the Court’s February 21, 2019 Order, no

reasonable jurist would find this Court’s assessment of Anderson’s constitutional claims to
be either debatable or wrong. See 28 U.S.C. § 2254(d); see also Woods v. Donald, 135 S.

Ct. 1372, 1376 (2015) (stating that, for a habeas petitioner to succeed on a claim under

Section 2254, a state court’s decision on the merits must be “objectively unreasonable, not

merely wrong” (quoting White v. Woodall, 572 U.S. 415, 419 (2014))).

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Petitioner Andre Verlin Anderson’s motion for a certificate

of appealability, (Dkt. 67), is DENIED, and no certificate of appealability shall issue.



Dated: March 11, 2019                                   s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
